TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 7, 2019



                                     NO. 03-18-00795-CR


                                   Ex parte Marcus Hanson




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the trial court’s order denying appellant’s application for writ of habeas

corpus. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order denying

appellant’s habeas application. Appellant shall pay all costs relating to this appeal, both in this

Court and the court below.